Exhibit 99.1 INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-1 Financial Statements Consolidated Balance Sheets F-2 Consolidated Statements of Income F-3 Consolidated Statements of Stockholder’s Equity (Deficit) F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Anvex International Inc We have audited the accompanying consolidated balance sheets of Anvex International Inc as of December 31, 2011 and 2010, and the related consolidated statements of income, stockholders’ equity (deficit), and cash flows for each of the years in the two-year period ended December 31, 2011. Anvex International Inc’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidatedfinancial position of Anvex International Inc as of December 31, 2011 and 2010, and the consolidatedresults of its operations and its cash flows for each of the years in the two-year period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. s/ Friedman LLP Marlton, NJ April 16, 2012 F-1 ANVEX INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS December 31, December 31, Assets Current Assets: Cash $ $ Accounts receivable Prepaid expenses - Other current assets Total Current Assets Property and Equipment, net Other assets - Finance costs, net Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities: Accounts payable $ $ Accrued expenses Accrued payroll Line of credit Current maturities of long term debt Advances on convertible promissory notes - Total Current Liabilities Long term debt, net of current portion Unearned Revenue - Total Liabilities Commitments Stockholders'Equity (Deficit) Common stock; $.001 par value, 75,000,000 shares authorised; 1,271,111 and 1,016,888shares issued and outstanding at December 31, 2011 and 2010, respectively Additional paid-in capital Retained earnings (deficit) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 ANVEX INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF INCOME (for the years ended) December 31, December 31, Net Revenues $ $ Cost of Revenues Gross Profit Operating Expenses Selling and Administrative Expenses Research and development Depreciation and Amortization Total Operating Expenses Income (Loss) before interest expense, net ) Interest Expense, net Income (Loss) before provision for income taxes ) Provision for income taxes - - Net Income (Loss) $ ) $ Net Earnings (Loss) Per Share attributle to common stockholders basic and diluted $ ) $ Weighted Average Number of Shares Outstanding basic and diluted The accompanying notes are an integral part of these consolidated financial statements. F-3 ANVEX INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) (for the years ended December 31, 2011 and 2010) Additional Retained Common Stock Paid-In Earnings / Total Shares Amount Capital (Deficit) Equity Balance, December 31, 2009 $ $ $
